Citation Nr: 0201589	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  01-06 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
low back disability.  

2.  Entitlement to an effective date prior to March 27, 2000, 
for an increased 10 percent rating for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from December 1974 to December 
1978.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO rating decision 
which increased the rating for the veteran's service-
connected low back disability from noncompensable to 10 
percent, effective March 27, 2000.  The veteran has appealed 
for an increased rating for the low back disability and also 
for an effective date prior to March 27, 2000, for the 
increased 10 percent rating.  


FINDINGS OF FACT

1.  In May 1979, the RO granted service connection and a 
noncompensable rating for a low back disability, effective 
December 9, 1978.  The veteran did not appeal, and this 
decision became final.  

2.  On March 27, 2000, the RO received a claim for an 
increased rating for the low back disability, and the RO 
subsequently increased the rating to 10 percent, effective 
March 27, 2000.  It is not factually ascertainable that the 
low back condition increased to the 10 percent level on any 
date within the year preceding the March 27, 2000 claim for 
increased rating.

3.  The veteran's service-connected low back disability, 
including degenerative changes, is productive of no more than 
mild intervertebral disc syndrome, slight limitation of 
motion, and lumbosacral strain with characteristic pain on 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (2001).  

2.  The criteria for an effective date prior to March 27, 
2000, for an increased 10 percent rating for a low back 
disability, have not been met.  38 U.S.C.A. §§ 5110, 7105 
(West 1991); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
December 1974 to December 1978.  His service medical records 
indicate that he was treated for complaints of low back pain 
on several occasions during service.  

Later in December 1978, the RO received the veteran's claim 
for service connection for a low back disability.  

At a VA examination in April 1979, the veteran gave a history 
of low back pain.  X-rays of the lumbar spine were negative, 
and clinical findings were essentially normal.  The diagnosis 
was chronic lower back syndrome.  

In May 1979, the RO granted service connection and a 
noncompensable rating for chronic low back syndrome, 
effective December 9, 1978 (day after release from active 
duty).  

On March 27, 2000, the RO received a letter from a 
Congresswoman indicating that the veteran had contacted her 
office regarding compensation for his low back condition.  
The RO treated this as a claim for an increased rating, and a 
VA examination was scheduled.

The veteran underwent an examination for the VA (performed by 
QTC Medical Services) in May and June 2000.  On clinical 
examination in May 2000, he gave a history of low back pain 
beginning in service.  He reported that he had pain in the 
mid-back to the left of the spine area as well as pain in the 
low back with numbness in his legs, with the left greater 
than the right.  He said that such would occur randomly and 
that sometimes it would be to the point that he would have to 
drag his left leg.  He indicated that he last saw a doctor 
for this condition 10 years earlier in 1990.  The veteran 
reported that his back was worse in the morning secondary to 
stiffness.  He said that he had pain in the legs and that he 
could stand for 15 to 30 minutes before the pain would occur.  
It was noted that he complained of pain, weakness, and 
stiffness.  He reported that the pain was constant and that 
flare-ups could last from minutes to days and were 
uncomfortable and excruciating.  The veteran indicated he 
could do most activities and that he worked as a 
warehouseman.  On objective examination, it was noted that 
the veteran was well-developed, well-nourished, and in no 
acute distress.  He had a normal gait and posture.  There was 
no tenderness to palpation of the lumbar spine.  Low back 
range of motion was flexion to 95 degrees, extension to 35 
degrees, left and right lateral movement to 40 degrees, and 
rotation to 35 degrees both right and left.  Motor, sensory, 
and deep tendon reflexes were grossly intact.  X-rays of the 
low back in May 2000 showed preservation of the vertebral 
bodies and disc spaces, and there were minimal to mild 
marginal osteophytes.  The diagnosis was mild degenerative 
disc disease of the lumbar spine with normal range of motion.  
A June 2000 nerve conduction study noted that the veteran 
presented with complains of pain radiation into the left arm 
as well as some swelling in his hands; the study of the upper 
extremities was normal.  In an addendum to the examination 
report, it was noted that there were no visible scars and no 
muscle atrophy; there was no fatigue, weakness, lack of 
endurance, or incoordination for the lumbar spine; and nerve 
conduction velocity motor-sensory testing for the upper 
extremities revealed no slowing of all nerves tested.  

An October 2000 RO rating decision characterized the service-
connected low back disability as degenerative disc disease of 
the lumbar spine.  The disability rating was increased from 
noncompensable to 10 percent, effective March 27, 2000.  

In subsequent statements, the veteran generally asserted that 
the rating for his low back disability should be greater than 
10 percent and that a compensable rating should be assigned 
from an earlier effective date.  He failed to report for an 
RO hearing scheduled for December 2001.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims.  A VA 
examination has been provided, and there are no identified 
relevant medical records to obtain.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

A.  Increase in 10 Percent Rating for a Low Back Disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, a 10 percent rating will be 
assigned for each involved major joint or group of minor 
joints, even though the requirements for a compensable rating 
under a limitation-of-motion code are not met.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating.  A 20 percent rating requires moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

A 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating requires moderate 
intervertebral disc syndrome with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

A 10 percent rating is warranted for lumbosacral strain where 
there is characteristic pain on motion.  A 20 percent rating 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The most recent VA examination in 2000 noted that the veteran 
had not received treatment for his low back in a number of 
years.  On current examination, he complained of low back 
pain with episodic radiation into the lower extremities.  
Neurological findings, however, were normal.  There was no 
tenderness to palpation of the low back.  Measured range of 
motion was full.  X-rays of the lumbar spine showed some 
minimal to mild osteophytes, and the vertebral bodies and 
disc spaces were preserved.  The diagnosis was mild 
degenerative disc disease of the lumbar spine with normal 
range of motion. 

While the recent examination noted a diagnosis of 
degenerative disc disease, there are no abnormal neurological 
findings of intervertebral disc syndrome.  Even assuming 
there is intervertebral disc syndrome, the examiner noted the 
condition was mild.  If the low back condition is rated under 
Code 5293 for intervertebral disc syndrome, no more than a 10 
percent rating is warranted for the mild condition.

Recent X-rays of the low back indicate minimal to mild 
arthritic changes.  Range of motion of the low back was full 
at the last examination.  The examiner commented that there 
was no fatigue, weakness, lack of endurance, or 
incoordination of the lumbar spine.  Assuming, as claimed, 
that there is limitation of motion on use of the low back, 
such is not shown to be more than slight in degree.  Thus no 
more than a 10 percent rating is warranted for low back 
arthritis with limitation of motion.  Codes 5003, 5010, 5292; 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

If the veteran's low back condition were rated under Code 
5295 for lumbosacral strain, no more than a 10 percent rating 
would be warranted for characteristic pain on motion.  The 
evidence shows no muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position as required for a 20 percent disability rating under 
this code.

The Board finds that the criteria for a rating higher than 10 
percent for the low back condition is not warranted under any 
diagnostic code.  As a preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Effective Date Prior to March 27, 2000, for an Increased 
10 Percent Rating for a Low Back Disability

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.  

The veteran argues that the 10 percent rating for his 
service-connected low back disability should be effective 
earlier than March 27, 2000.  

In a May 1979 rating decision, the RO granted service 
connection and a noncompensable rating for a low back 
disability, effective the day after release from active duty 
in December 1978.  The veteran did not appeal that decision, 
and thus it is considered final.  38 U.S.C.A. § 7105.  The 
effective date for an increase in the noncompensable rating 
must therefore be determined in relation to a later claim.

Such claim for an increased rating for the low back condition 
was not received by the RO until March 27, 2000, and the RO 
increased the rating from 0 percent to 10 percent as of that 
date.  Under law, no earlier effective date is permitted 
unless it is factually ascertainable that the condition 
increased in severity within the year preceding the claim.  
At the latest examination, the veteran reported he had not 
received treatment for his low back condition in many years.  
There are no medical records from the year preceding the 
March 27, 2000 claim which might indicate an increase in the 
level of the low back disability, nor does the veteran point 
to any particular date on which his back condition increased 
within the year preceding the increased rating claim.  The 
Board concludes that it is not factually ascertainable that 
the low back condition increased from 0 percent to 10 percent 
on any date within the year preceding the March 27, 2000 
claim.  Thus the effective date for the increased rating may 
be no earlier than the date of VA receipt of the claim on 
March 27, 2000.

As a preponderance of the evidence is against the claim for 
an earlier effective date for an increased rating for the low 
back disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for a low back disability is denied.  

An earlier effective date for an increased rating for a low 
back disability is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

